FILED
                           NOT FOR PUBLICATION                              JAN 09 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CARRIE WARD, individually and on                 No. 11-56757
behalf of all others similarly situated,
                                                 D.C. No. 2:08-cv-02013-JHN-SS
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

COSTCO WHOLESALE
CORPORATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                 Jacqueline H. NGUYEN, District Judge, Presiding

                      Argued and Submitted August 30, 2013
                              Pasadena, California

Before: O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Plaintiffs brought suit against their former employer, Defendant Costco

Wholesale Corporation (“Costco”), under the federal Fair Labor Standards Act

(“FLSA”) and the California Labor Code, alleging that Costco had improperly



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
withheld wages from their final paychecks to repay the undisputed outstanding

balances due on their company-guaranteed credit cards. On appeal, Plaintiffs

claim that the district court erred in its judgment in favor of Costco after a bench

trial. Plaintiffs argue that the district court made a “clear error[] of law” “by

applying the credit-card deductions to employees’ accrued vacation and sick pay.”

We review a district court’s conclusions of law de novo. JustMed, Inc. v. Byce,

600 F.3d 1118, 1125 (9th Cir. 2010).

      The district court did not err in concluding that Plaintiffs failed to prove that

Costco violated FLSA minimum wage and overtime provisions. The FLSA does

not require employers to pay all remaining vacation and sick pay to employees

upon termination. The sum of vacation and sick pay for each Plaintiff exceeded

the amount Costco deducted under the credit card agreement. It was undisputed

that the hourly wages exceeded the overtime and minimum wage requirements.

Hence, the district court correctly found that the credit card deductions did not

effect a violation of the overtime and minimum wage requirements.

      Likewise, the district court did not err in concluding that Plaintiffs failed to

prove that Costco violated California Labor Code Sections 201 and 203. This

court “can affirm the district court on any grounds supported by the record.”

Tanaka v. Univ. of S. Cal., 252 F.3d 1059, 1062 (9th Cir. 2001) (quoting Weiser v.


                                            2
United States, 959 F.2d 146, 147 (9th Cir. 1992)). Therefore, we need not decide

whether the district court erred in ruling that Plaintiffs waived their California

Labor Code Section 227.3 claim regarding vacation pay because we conclude that

Plaintiffs’ California Labor Code claims are foreclosed by the California Supreme

Court’s ruling in Schachter v. Citigroup, Inc., 218 P.3d 262 (Cal. 2009). Prior to

issuance of a credit card, each Plaintiff signed an agreement authorizing Costco to

deduct the total remaining balance on his or her credit card from his or her final

paycheck upon separation of employment with Costco. “Having elected to receive

some of [their] compensation in the form of [credit card balances] , . . . [Plaintiffs]

cannot now assert that [they] should have been paid in cash that portion of [their]

compensation [that Plaintiffs] elected to receive [in the form of credit card

balances].” Id. at 270. Therefore, as in Schachter, we conclude that Costco did

“not run afoul of the Labor Code because no earned, unpaid wages remain

outstanding upon termination according to the terms of” Plaintiffs’ agreements

with Costco. Id. at 265.

      For the same reasons, we also reject Plaintiffs’ challenge to the district

court’s denial of Plaintiffs’ post-judgment motions. Finally, because we affirm the

district court on the merits, we need not reach Plaintiffs’ claim regarding the




                                           3
district court’s denial of class certification pursuant to Federal Rule of Civil

Procedure 23.

      AFFIRMED.




                                           4